
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.22


TRIQUINT SEMICONDUCTOR, INC.
1998 NONSTATUTORY STOCK OPTION PLAN
(AS AMENDED AND RESTATED EFFECTIVE MARCH 2002)

        1.    Purposes of the Plan.    The purposes of this 1998 Nonstatutory
Stock Option Plan are to attract and retain the best available personnel for
positions of substantial responsibility, to provide additional incentive to
Employees and Consultants of the Company and to promote the success of the
Company's business.

        2.    Definitions.    As used herein, the following definitions shall
apply:

        (a)  "Administrator" shall mean the Board or any of its Committees as
shall be administering the Plan, in accordance with Section 4 of the Plan.

        (b)  "Applicable Laws" means the requirements relating to the
administration of stock option plans under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Options are, or will be, granted under
the Plan.

        (c)  "Board" shall mean the Board of Directors of the Company.

        (d)  "Code" shall mean the Internal Revenue Code of 1986, as amended.

        (e)  "Common Stock" shall mean the Common Stock of the Company.

        (f)    "Company" shall mean TriQuint Semiconductor, Inc., a Delaware
corporation.

        (g)  "Committee" shall mean a Committee appointed by the Board of
Directors in accordance with Section 4 of the Plan.

        (h)  "Consultant" shall mean any person who is engaged by the Company or
any Parent or Subsidiary to render consulting services and is compensated for
such consulting services; provided that the term Consultant shall not include
directors who are not compensated for their services; or are paid only a
director's fee by the Company.

        (i)    "Director" shall mean a member of the Board.

        (j)    "Continuous Status as an Employee or Consultant" shall mean the
absence of any interruption or termination of service as an Employee or
Consultant.

        (k)  "Employee" shall mean any person, including officers and directors,
employed by the Company or any Parent or Subsidiary of the Company. The payment
of a director's fee by the Company shall not be sufficient to constitute
"employment" by the Company.

        (l)    "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.

        (m)  "Officer" shall mean a person who is an officer of the Company
within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.

        (n)  "Option" shall mean a nonstatutory stock option granted pursuant to
the Plan, that is not intended to qualify as an incentive stock option within
the meaning of Section 422 of the Code and the regulations promulgated
thereunder.

        (o)  "Optioned Stock" shall mean the Common Stock subject to an Option.

        (p)  "Optionee" shall mean an Employee or Consultant who holds an
outstanding Option.

        (q)  "Parent" shall mean a "parent corporation", whether now or
hereafter existing, as defined in Section 424(e) of the Code.

--------------------------------------------------------------------------------




        (r)  "Plan" shall mean this 1998 Nonstatutory Stock Option Plan.

        (s)  "Rule 16b-3" shall mean Rule 16b-3 of the Exchange Act or any
successor to Rule 16b-3, as in effect when discretion is being exercised with
respect to the Plan.

        (t)    "Share" shall mean a share of the Common Stock, as adjusted in
accordance with Section 10 of the Plan.

        (u)  "Subsidiary" shall mean a "subsidiary corporation", whether now or
hereafter existing, as defined in Section 424(f) of the Code.

        3.    Stock Subject to the Plan.    Subject to the provisions of
Section 10 of the Plan, the maximum aggregate number of shares under the Plan is
3,000,000 shares of Common Stock. The Shares may be authorized, but unissued, or
reacquired Common Stock.

        If an Option should expire or become unexercisable for any reason
without having been exercised in full, the unpurchased Shares which were subject
thereto shall, unless the Plan shall have been terminated, become available for
future grant under the Plan. Notwithstanding the above, however, if Shares are
issued upon exercise of an Option and later repurchased by the Company, such
Shares shall not become available for future grant or sale under the Plan.

        4.    Administration of the Plan.    

        (a)  Administration.    The Plan shall be administered by (i) the Board
or (ii) a Committee, which committee shall be constituted to satisfy Applicable
Laws.

        (b)  Powers of the Administrator.    Subject to the provisions of the
Plan, the Administrator shall have the authority, in its discretion: (i) to
determine, upon review of relevant information and in accordance with Section 7
of the Plan, the fair market value of the Common Stock; (ii) to determine the
exercise price per share of Options to be granted, which exercise price shall be
determined in accordance with Section 7 of the Plan; (iii) to determine the
Employees or Consultants to whom, and the time or times at which, Options shall
be granted and the number of shares to be represented by each Option; (iv) to
interpret the Plan; (v) to prescribe, amend and rescind rules and regulations
relating to the Plan; (vi) to determine the terms and provisions of each Option
granted (which need not be identical) and, with the consent of the holder
thereof, modify or amend each Option; (vii) to authorize any person to execute
on behalf of the Company any instrument required to effectuate the grant of an
Option previously granted by the Administrator; (viii) to allow Optionees to
satisfy withholding tax obligations by electing to have the Company withhold
from the Shares to be issued upon exercise of an Option that number of Shares
having a Fair Market Value equal to the amount required to be withheld; (ix) to
reduce the exercise price of any Option to the then current Fair Market Value if
the Fair Market Value of the Common Stock covered by such Option shall have
declined since the date the Option was granted; provided, however, that the
Administrator must seek the prior consent of the Board of Directors and
stockholders of the Company to effect such action; and (x) to make all other
determinations deemed necessary or advisable for the administration of the Plan.

        (c)  Effect of Administrator's Decision.    All decisions,
determinations and interpretations of the Administrator shall be final and
binding on all Optionees and any other holders of any Options granted under the
Plan.

        5.    Eligibility.    

        (a)  Options may be granted to Employees and Consultants only; provided,
however, that notwithstanding anything to the contrary contained in the Plan,
Options may not be granted to Officers and Directors.

        (b)  Neither the Plan nor any Option shall confer upon any Optionee any
right with respect to continuation of employment or consulting relationship with
the Company, nor shall it interfere in

2

--------------------------------------------------------------------------------




any way with the Optionee's right or the Company's right to terminate such
employment or consulting relationship at any time with or without cause.

        6.    Term of Plan.    The Plan shall become effective upon its adoption
by the Board. It shall continue in effect for a term of ten (10) years unless
sooner terminated under Section 12 of the Plan.

        7.    Exercise Price and Consideration of Shares.    

        (a)  The per Share exercise price for the Shares to be issued pursuant
to exercise of an Option shall be such price as is determined by the
Administrator, but in no event shall it be (i) less than 100% of the fair market
value per Share on the date of grant.

        (b)  The fair market value shall be determined by the Administrator;
provided, however, in the event that the Common Stock is listed on any
established stock exchange or a national market system, including without
limitation the Nasdaq National Market or The Nasdaq SmallCap Market of The
Nasdaq Stock Market, its fair market value shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system for the last market trading day prior to the time of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable; or in the event that the Common Stock is
regularly quoted by a recognized securities dealer but selling prices are not
reported, the fair market value of a Share of Common Stock shall be the mean
between the high bid and low asked prices for the Common Stock on the last
market trading day prior to the day of determination, as reported in The Wall
Street Journal or such other source as the Administrator deems reliable.

        (c)  The consideration to be paid for the Shares to be issued upon
exercise of an Option, including the method of payment, shall be determined by
the Board and may consist entirely of:

          (i)  cash,

        (ii)  check,

        (iii)  promissory note,

        (iv)  other Shares of Common Stock which (i) either have been owned by
the Optionee for more than six (6) months on the date of surrender or were not
acquired, directly or indirectly, from the Company, and (ii) have a fair market
value on the date of surrender equal to the aggregate exercise price of the
Shares as to which said option shall be exercised,

        (v)  delivery of a properly executed exercise notice together with such
other documentation as the Administrator and the broker, if applicable, shall
require to effect an exercise of the Option and delivery to the Company of the
sale or loan proceeds required to pay the exercise price, or

        (vi)  any combination of such methods of payment.

        In making its determination as to the type of consideration to accept,
the Administrator shall consider if acceptance of such consideration may be
reasonably expected to benefit the Company.

        8.    Options.    

        (a)  Term of Option.    The term of each Option shall be stated in the
Option Agreement.

        (b)  Exercise of Option.

          (i)  Procedure for Exercise; Rights as a Stockholder.    Any Option
granted hereunder shall be exercisable at such times and under such conditions
as determined by the Administrator, including performance criteria with respect
to the Company and/or the Optionee, and shall be permissible under the terms of
the Plan.

An Option may not be exercised for a fraction of a Share.

3

--------------------------------------------------------------------------------




        An Option shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the
Option by the person entitled to exercise the Option and full payment for the
Shares with respect to which the Option is exercised has been received by the
Company. Full payment may, as authorized by the Administrator, consist of any
consideration and method of payment allowable under Section 7(c) of the Plan.
Until the issuance (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company) of the stock
certificate evidencing such Shares, which issuance shall be made as soon as is
practicable, no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to the Optioned Stock, notwithstanding the
exercise of the Option. The Company shall issue (or cause to be issued) such
stock certificate promptly upon exercise of the Option. No adjustment will be
made for a dividend or other right for which the record date is prior to the
date the stock certificate is issued, except as provided in Section 10 of the
Plan.

        Exercise of an Option in any manner shall result in a decrease in the
number of Shares which thereafter may be available, both for purposes of the
Plan and for sale under the Option, by the number of Shares as to which the
Option is exercised.

        (ii)  Termination of Status as an Employee or Consultant.    Unless
otherwise provided by the Administrator, in the event of termination of an
Optionee's Continuous Status as an Employee or Consultant, such Optionee may,
but only within three (3) months after the date of such termination (but in no
event later than the date of expiration of the term of such Option as set forth
in the Option Agreement), exercise his or her Option to the extent that the
Optionee was entitled to exercise it as of the date of such termination. To the
extent that the Optionee was not entitled to exercise the Option at the date of
such termination, or if the Optionee does not exercise such Option (which the
Optionee was entitled to exercise) within the time specified herein, the Option
shall terminate.

        (iii)  Disability of Optionee.    Notwithstanding the provisions of
Section 8(b)(ii) above, unless otherwise provided by the Administrator, in the
event of termination of an Optionee's Continuous Status as an Employee or
Consultant as a result of his or her total and permanent disability (as defined
in Section 22(e)(3) of the Code), the Optionee may, but only within six
(6) months from the date of such termination (but in no event later than the
date of expiration of the term of such Option as set forth in the Option
Agreement), exercise his or her Option to the extent the Optionee was entitled
to exercise it at the date of such termination. To the extent that the Optionee
was not entitled to exercise the Option at the date of termination, or if the
Optionee does not exercise such Option (which the Optionee was entitled to
exercise) within the time specified herein, the Option shall terminate.

        (iv)  Death of Optionee.    In the event of the death of an Optionee:

        (1)  during the term of the Option, where the Optionee is at the time of
his or her death an Employee or Consultant of the Company and where such
Optionee shall have been in Continuous Status as an Employee or Consultant since
the date of grant of the Option, the Option may be exercised, at any time within
one (1) year following the date of death, by the Optionee's estate or by a
person who acquired the right to exercise the Option by bequest or inheritance,
to the extent that he and she was entitled to exercise it at the date of death;
or

        (2)  within three (3) months after the termination of Continuous Status
as an Employee or Consultant for any reason other than for cause or a voluntary
termination initiated by the Optionee, the Option may be exercised, at any time
within one (1) year following the date of death, by the Optionee's estate or by
a person who acquired the

4

--------------------------------------------------------------------------------




right to exercise the Option by bequest or inheritance, but only to the extent
of the right to exercise that had accrued at the date of termination.

        (v)  Buyout Provisions.    The Administrator may at any time offer to
buy out for a payment in cash or Shares, an Option previously granted based on
such terms and conditions as the Administrator shall establish and communicate
to the Optionee at the time that such offer is made.

        9.    Non-Transferability of Options.    During the lifetime of the
Optionee, an Option shall be exercisable only by the Optionee or the Optionee's
guardian, legal representative or permitted transferees. Except as specified
below, no Option shall be assignable or transferable by the Optionee except by
will or by the laws of descent and distribution. At the sole discretion of the
Administrator, and subject to such terms and conditions as the Administrator
deems advisable, the Administrator may allow, by means of a writing to the
Optionee, for all or part of a vested NonStatutory Stock Option to be assigned
or transferred, including by means of sale, during an Optionee's lifetime to a
member of the Optionee's immediate family or to a trust, LLC or partnership for
the benefit of any one or more members of such Optionee's immediate family.
"Immediate family" as used herein means the spouse, lineal descendants, father,
mother, brothers and sisters of the Optionee. In such case, the transferee shall
receive and hold the Option subject to the provisions of this Section 9, and
there shall be no further assignation or transfer of the Option. The terms of
Options granted hereunder shall be binding upon the transferees, purchasers,
executors, administrators, heirs, successors and assigns of the Optionee.

        10.    Adjustments Upon Changes in Capitalization or Merger.    Subject
to any required action by the stockholders of the Company, the number of shares
of Common Stock covered by each outstanding Option, and the number of shares of
Common Stock which have been authorized for issuance under the Plan but as to
which no Options have yet been granted or which have been returned to the Plan
upon cancellation or expiration of an Option, as well as the price per share of
Common Stock covered by each such outstanding Option, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued shares of Common Stock effected without receipt
of consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been "effected
without receipt of consideration." Such adjustment shall be made by the
Administrator, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an Option.

        In the event of the proposed dissolution or liquidation of the Company,
the Board shall notify the holder of an Option at least fifteen (15) days prior
to such proposed action. To the extent it has not been previously exercised, the
Option will terminate immediately prior to the consummation of such proposed
action.

        In the event of a merger of the Company with or into another
corporation, or the sale of all or substantially all of the Company's assets,
the Option shall be assumed or an equivalent option shall be substituted by such
successor corporation or a parent or subsidiary of such successor corporation,
unless the Board determines, in the exercise of its sole discretion and in lieu
of such assumption or substitution, that the Optionee shall have the right to
exercise the Option as to all of the Optioned Stock, including as to Shares as
to which the Option would not otherwise be exercisable. If the Board makes an
Option fully exercisable in lieu of assumption or substitution in the event of a
merger or sale of assets, the Board shall notify the Optionee that the Option
shall be fully exercisable for a period of thirty (30) days from the date of
such notice, and the Option will terminate upon the expiration of such

5

--------------------------------------------------------------------------------


period. For the purposes of this paragraph, the Option shall be considered
assumed if, following the merger or asset sale, the option confers the right to
purchase, for each Share of Optioned Stock subject to the Option immediately
prior to the merger or asset sale, the consideration (whether stock, cash, or
other securities or property) received in the merger or asset sale by holders of
Common Stock for each Share held on the effective date of the transaction (and
if holders were offered a choice of consideration, the type of consideration
chosen by the holders of a majority of the outstanding Shares); provided,
however, that if such consideration received in the merger or sale of assets was
not solely common stock of the successor corporation or its Parent, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received upon the exercise of the Option, for each Share
of Optioned Stock subject to the Option, to be solely common stock of the
successor corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the merger or sale of
assets.

        11.    Time of Granting Options.    The date of grant of an Option shall
be the date on which the Administrator makes the determination granting such
Option. Notice of the determination shall be given to each Employee or
Consultant to whom an Option is granted within a reasonable time after the date
of such grant.

        12.    Amendment and Termination of the Plan.    

        (a)  Amendment and Termination.    The Board may at any time amend,
alter, suspend or terminate the Plan.

        (b)  Effect of Amendment or Termination.    No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any Optionee,
unless mutually agreed otherwise between the Optionee and the Administrator,
which agreement must be in writing and signed by the Optionee and the Company.

        13.    Conditions Upon Issuance of Shares.    Shares shall not be issued
pursuant to the exercise of an Option unless the exercise of such Option and the
issuance and delivery of such Shares pursuant thereto shall comply with all
relevant provisions of law, including, without limitation, the Securities Act of
1933, as amended (the "Securities Act"), the Exchange Act, the rules and
regulations promulgated thereunder, and the requirements of any stock exchange
upon which the Shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

        As a condition to the exercise of an Option, the Company may require the
person exercising such Option or making such purchase to represent and warrant
at the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is required
by any of the aforementioned relevant provisions of law.

        14.    Reservation of Shares.    The Company, during the term of this
Plan, will at all times reserve and keep available such number of Shares as
shall be sufficient to satisfy the requirements of the Plan.

        Inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company's counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.

6

--------------------------------------------------------------------------------




QuickLinks


EXHIBIT 10.22

